DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 02/14/2022 have been considered and are persuasive for the allowed set of claims (1-10, 12-13, 19-20 and 22-33), but are moot because the new ground of rejection on claims 11, 14-18 and 21 does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Status of claims:
Claims 1-33 are pending.
Claims 1-10, 12-13, 19-20 and 22-33 are allowed based on arguments presented.
Claims 11, 14-18 and 21 are rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 14-15, 17-18 and 21 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Guan, USPG_Pub. 20090177772.

	Regarding claim 11, Guan discloses a share list processing method for a first sharer terminal, a receiver terminal, and a service server (fig. 3, 31, 32 (any of the peers 32 meets sharing and receiving terminal and 31 meets service server)), comprising the steps of: 
receiving a first sharer identity data via the service server from the first sharer terminal (Para. 36 (the IP address of any of the registering peers meets “a first shearer identity data”)); 
verifying the first sharer identity data via the service server (Para. 36 (validating peers qualifies them to be added to the resource list-the validation meets verifying anyone of the peers identity data));
 receiving a share request via the service server from the receiver terminal (Para. 37 (the management node receives a request from a requesting peer)); and 
according to the first sharer identity data and the first sharer terminal and the share request of the receiver terminal (Para. 38 (based on the requesting peers registration data including capability and address-the management node will return a list of peers meeting the requirements-the subset of peers meeting requirement returned to requesting peer is a modified shared/resource list)), adding, saving, modifying or deleting at least one share list via the service server (Para. 38 (the resource list is modified by the management node/service server)).

Regarding claim 14, Guan discloses all in claim 11.  In addition Guan discloses the share list processing method, further comprising generating a common share function according to the common share list (Para. 38-40 (P2P function uses the common share list/validated resource list to provide resource locations to requesting peers-see Para. 36 for validation)).  

Regarding claim 15, Guan discloses all in claim 14.  In addition Guan discloses the share list processing method, wherein the common share function is selected from the group consisting of approval, consent, recommendation, like, sharing, comment, search, playing, pausing, forwarding, playback, purchase, payment, transfer, position, vote, sweepstakes, participation and exit (Para. 35, 38 (P2P is a sharing function and peers can join so they can also exit the P2P network/function-see claim 8)).  

Regarding claim 17 Guan discloses all in claim 11.  In addition Guan discloses the share list processing method, wherein the share characteristic is selected from the group consisting of personal information, activity, game, sports, shopping, auction, traversal, drama, entertainment, life, performance, and news (Para. 48 (VOD and IPTV meets a group consisting of: game, sports, shopping, auction, traversal, drama, entertainment, life, performance, and news)).  



Regarding claim 18 Guan discloses all in claim 11.  In addition Guan discloses the share list processing method, wherein the first sharing command is selected from the group consisting of sharing one share list, uploading one share list, modifying one share list and deleting one share list (claim 8 (deleting resource list of a peer that leaves the network)).

Claim 21 is the software that performs the method of claim 11 and therefore rejected for the same reasons as claim 11.















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Guan, USPG_Pub. 20090177772, in view of Mityagin, USPG_Pub. 20090290715.

Regarding claim 16, Guan discloses all in claim 11.  In addition Guan discloses the share list processing method, wherein the first sharer identity data includes an identity code and a password, wherein the identity code is selected from the group consisting of an account number, an e-mail address, a telephone number, a universally unique identifier, a globally unique identifier (Para. 36 (IP address is a unique code can be universal or global)), an international mobile subscriber identity, and a mobile network coding.  
Guan does not explicitly disclose password.
Mityagin discloses a peer submission of password to gain access to a peer to peer server (Para. 32).
Therefore, it would have been obvious to one of ordinary skill in the art before the 
effective filing date of the claimed invention to modify the method of Guan to include password as disclosed by Mityagin in order to make the sharing transactions secure (Para. 32).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581. The examiner can normally be reached M-F 9-5 EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY BANTAMOI/Examiner, Art Unit 2423